Citation Nr: 0831911	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-28 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a cervical spine 
condition. 

3.  Entitlement to service connection for a thoracic spine 
condition.

4.  Entitlement to service connection for a lumbar spine 
condition.

5.  Entitlement to service connection for a left shoulder 
disorder.

6.  Entitlement to service connection for a bilateral kneecap 
condition.

7.  Entitlement to service connection for leg nerve damage.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to June 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  A hearing was held at the RO 
before the undersigned Veterans Law Judge in July 2008.

The issues of service connection for a cervical spine 
condition, thoracic spine condition, low back condition, left 
shoulder disorder, bilateral kneecap condition, and leg nerve 
damage are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not manifest in service and is unrelated 
to service.  

2.  Hypertension was not manifest to a degree of 10 percent 
within one year of service separation.  

CONCLUSION OF LAW

The criteria for service connection for hypertension are not 
met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was satisfied through a February 
2003 letter to the veteran that addressed all three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the veteran of the evidence 
required to substantiate the claim and of the veteran's and 
VA's respective duties for obtaining evidence.

The veteran was not notified of effective dates for ratings 
and degrees of disability.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Any deficiencies in VA's duties to notify 
the veteran concerning effective date or degree of disability 
for the service connection claim are harmless, as service 
connection has been denied thus rendering moot any issues 
with respect to implementing an award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, and private medical records, and the 
veteran has submitted lay statements, including in sworn 
hearing testimony.  A VA examination was conducted in May 
2003.  Remand for a medical opinion is not required as there 
is no competent evidence of record indicating that the 
veteran's hypertension may be associated with an established 
event, injury, or disease in service.  See 38 C.F.R. 
§ 3.159(c)(4).  The service medical records show no findings 
of hypertension, the veteran has not reported suffering from 
continuity of symptomatology since service, and there is no 
medical evidence of record indicating that the veteran's 
hypertension is related to his active service.  VA has 
satisfied its assistance duties.

Hypertension 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Hypertension may be presumed to have been incurred in service 
if it is manifest to a degree of 10 percent within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101, 
NOTE 1 indicate that hypertension must be confirmed by 
readings taken 2 or more times on at least 3 different days.  
Hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater.  

On service entrance examination on October 21, 1975, the 
veteran's blood pressure was 164/60 and 162/98.  The next 
day, it was 158/64, 148/70, and 150/70.  The next day, it was 
138/84, 148/80, and 152/70.  There was no diagnosis of 
hypertension at that time.  

The veteran complained of hypertension in service in February 
1976, and his blood pressure was 146/80.  His blood pressure 
was 122/60 in service in November 1976.    On service 
discharge examination in May 1978, it was 122/82.  There was 
no diagnosis of hypertension in service.  

A May 2003 VA examination showed the veteran's blood pressure 
to be 140/90 and 146/90 and the examiner indicated that the 
veteran had hypertension.  

While the evidence shows that the veteran currently has 
hypertension, there is no competent medical evidence of 
record indicating that it is related to service or that it 
was manifest to a degree of 10 percent within one year of 
service discharge.  Stated otherwise, there is no competent 
medical evidence of a nexus between the veteran's current 
hypertension and his active service.  The veteran has not 
reported suffering from continuity of symptomatology since 
service.  He claims only that he was told that he had 
borderline blood pressure during service but was never 
treated with any medications.  The veteran's own statements 
that he had hypertension during service are not competent.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Under these circumstances, service connection for 
hypertension is not warranted.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).


ORDER

Service connection for hypertension is denied.


REMAND

Other claims

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The veteran testified in July 2008.  He indicated that he was 
claiming his bilateral leg nerve damage in part due to his 
low back condition.  He should be provided VCAA notice as to 
the issue of secondary service connection.  See 38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159.    

The veteran also indicated during his July 2008 hearing that 
there were outstanding medical records of treatment for his 
neck, back, shoulders, and legs.  He stated that he had been 
treated by private physicians in Beaumont, Texas, during the 
early 1980s and that he was treated at the VA Medical Center 
(VAMC) in Beaumont, Texas, in the 1990s.  Also, he has been 
treated by R. Dale Bernauer, M.D. since 1997.  Dr. Bernauer 
has submitted only summaries of treatment dated in June 2004, 
May 2006, and May 2007.  Actual clinical records of treatment 
the veteran has received should be obtained from all sources.  
The veteran also injured his neck, back and shoulders in 2001 
and filed a claim for Workman's Compensation.  Records 
pertaining to the injury and Workman's Compensation award 
have not been associated with the claims file, but may 
contain pertinent evidence.  Thereafter, additional VA 
examinations should be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran what the 
evidence must show to establish 
secondary service connection for 
bilateral leg nerve damage.  See 
38 C.F.R. § 3.310.

2.  Make arrangements to obtain all 
clinical records of treatment the 
veteran has received from the Beaumont, 
Texas VAMC, dated from 1990 to the 
present.

3.  Make arrangements to obtain all 
clinical records of treatment the 
veteran has received from private 
physicians in the early 1980s and from 
Dr. Bernauer from 1997 to the present.  
Actual treatment records, as opposed to 
summaries, should be requested. 

4.  The veteran should be asked to 
identify all sources of treatment or 
evaluation he received in conjunction 
with his Workman's Compensation claim.  
The RO/AMC should obtain complete 
copies of all records of such treatment 
from the identified sources.  

5.  Thereafter, schedule the veteran 
for a VA orthopedic examination.  The 
claims folder, to include a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.

Based upon the examination results and 
a review of the claims folder, the 
examiner should provide an opinion as 
to whether there is a 50 percent or 
greater probability that any current 
cervical spine, thoracic spine, lumbar 
spine, left shoulder, bilateral knee, 
and/or bilateral leg nerve disorder had 
its onset during active service or is 
related to any in-service event, 
disease, or injury.  

The examiner should also indicate 
whether there is a 50 percent or 
greater probability that any bilateral 
leg nerve disorder was caused or 
aggravated by the low back condition.

The examiner should provide a rationale 
for the opinion(s).

6.  Finally, readjudicate the veteran's 
pending claims in light of any additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


